Citation Nr: 1301692	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a compensable rating for hepatitis A and B.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2008, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file

In April 2012, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The Board is cognizant that a request for a total disability rating based on individual employability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009). However, in this case the Veteran explicitly raised a separate claim for a TDIU, which was separately adjudicated by an August 2009 rating decision.  The Veteran did not perfect a timely appeal to that denial.  Accordingly, the Board has not considered a claim for a TDIU as part of the claim for increase on appeal and does not have jurisdiction of that issue at this time. 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to a compensable rating for hepatitis A and B are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

At the April 2012 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the hearing before the undersigned, the Veteran withdrew the appeal as to the issue of entitlement to service connection for hepatitis C, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and that appeal is dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for hepatitis C is dismissed.


REMAND

During the April 2012 Board hearing, the Veteran provided testimony that his service-connected hepatitis A and B was more severe than his current noncompensable rating suggests.  In addition, the Veteran submitted a letter from his private physician noting that the Veteran was seen for hives.  The private physician noted that the Veteran has allergies that can trigger urticaria and that hepatitis can also trigger urticaria.  The Board notes that the Veteran last underwent a VA examination of his service-connected hepatitis A and B in July 2009.   Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected hepatitis A and B on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

With regard to the Veteran's claim for service connection for bilateral hearing loss, he testified that he noticed a loss of hearing during service and after discharge from service, and that the loss of his hearing continued with an increase of severity to present day.  A March 2006 VA audiology examination report reflects that the Veteran has a bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  

Service treatment records include the Veteran's September 1965 entrance examination which reflects that audiometric testing was performed on two occasions.  The first audiogram provided values of 5 in all the decibels for each ear.  An additional audiogram was conducted and the reported values, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 40, 35, 25, 20, and 10 in the right ear and 5, 5, 10, 5, and 15 in the left ear.

The Board points out that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).

Therefore, those values reported must be assumed during the September 1965 audiograms to have been conducted under "ASA," standards rather than currently used "ISO" standards, which is the standard applied in 38 C.F.R. § 3.385 (2012). Proper conversion of the additional audiometric testing from September 1965 reflects that the reported values, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 55, 45, 35, 30, 15 in the right ear and 20, 15, 20, 15, and 20 in the left ear.  Hearing loss was not diagnosed; however, his PULHES was a 2 for "H" and his physical category was noted as "B."  

On separation examination in July 1967, the Veteran's hearing was 15/15 bilaterally on whispered voice testing.  Audiometric testing was not performed.  
For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service. 

However, if a preexisting disability is noted upon entry into service, such as the case here, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Based on the September 1965 service audiogram, the Veteran clearly had right ear hearing loss noted at enlistment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Also, upon induction he was immediately assigned a PULHES "hearing and ear" profile of "2" (indicative of some limitations).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Therefore, the Veteran clearly and unmistakably had right ear hearing loss before beginning his active duty service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  And since his right ear hearing loss disorder was noted at the time of his enlistment, he is not entitled to the presumption of soundness when entering service.  Id.  

With regard to the Veteran's left ear hearing loss, although the Veteran was shown to have some reduction in hearing at entrance, such was still within the normal threshold, and as such is not considered noted at enlistment; thus, the Veteran is entitled to the presumption of soundness in regards to his left ear hearing loss.  

Resolution of this claim ultimately turns on whether the Veteran's active service made his pre-existing right ear hearing loss chronically worse, that is, permanently aggravated it beyond its natural progression and whether the Veteran's left ear hearing loss is related to service.  

The Veteran was afforded a VA examination in March 2006; however, an opinion whether the Veteran's pre-existing right ear hearing loss was permanently aggravated by his active service was not obtained.  Further, the negative nexus opinion that was provided appears to be based solely on the Veteran's service treatment records.  The Board finds that this examination is inadequate and that a remand is necessary for new examination.  The absence of documented hearing loss is service is not fatal to a service connection claim for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In rendering the new opinions, the examiners should consider the Veteran's statements regarding the occurrence of the disorder, in additions to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relief on the absence of evidence in the service treatment records to provide a negative opinion).  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board notes that the Veteran has been awarded disability benefits by the Social Security Administration (SSA).  Records were obtained from SSA, but they were provided in the form of a compact disc.  On remand, the AOJ should take the opportunity to print out the records from the disc and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify and provide authorization for VA to obtain medical records from VA and non-VA health care providers for the treatment of hepatitis A and B and for bilateral hearing loss.  

2.  Then, obtain all pertinent VA medical records, not yet associated with the claims file, and non-VA medical records that are identified by the Veteran.  If any medical records are not available, the applicable provisions of 38 C.F.R. § 3.159 must be followed.

3.  Print out the contents of the disc provided by SSA and associate the records with the claims file.

4.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination, to determine the severity of the Veteran's service-connected hepatitis A and B.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

All manifestations associated with the Veteran's service-connected hepatitis A and B disability should be identified and clearly reported.

The examiner should render findings responsive to the applicable rating criteria (as provided by the RO/AMC) to include whether the Veteran has symptoms of "daily fatigue, malaise and anorexia" (with or without weight loss and/or hepatomegaly), or incapacitating episodes (with symptoms such as "fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain") having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

The examiner is requested to comment on the April 2012 letter from the Veteran's private physician that hepatitis could trigger urticaria.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

5.  Thereafter, arrange for the Veteran to undergo a new VA audiology examination, by an examiner who has not previously examined the Veteran, to determine the nature and etiology of his bilateral hearing loss.  The examiner should perform all indicated tests and studies, to include pure tone audiometry testing and a controlled speech discrimination test using the Maryland CNC word. The entire claims file must be made available to the VA examiner and should be reviewed. 

(a) With regards to the right ear, the examiner should provide an opinion, with supporting rationale, as to whether it is "at least as likely as not" (i.e., 50 percent or greater probability) that the Veteran's pre-existing right ear hearing loss disability was aggravated to a permanent degree by his period of service beyond that which would be due to the natural progression of the disability. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

(b) With regards to the left ear, the examiner should also opine whether it is "at least as likely as not" (i.e., 50 percent or greater probability) that the Veteran's left ear hearing loss is related to service.  The examiner must comment on the type of left ear hearing loss the Veteran currently exhibits, and state whether this type of left ear hearing loss is caused by acoustic trauma, the aging process (if so, is it typical for the Veteran's age), infection, or some other cause. 

The examiner should also specifically comment on the Veteran's lay assertions as to noise exposure in service and that difficulty with hearing has been continuous since service. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

6.  Review the claims folder to ensure that the examination reports are responsive to and in compliance with the directives of this remand and if not, corrective procedures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Then, readjudicate the Veteran's claims for service connection for bilateral hearing loss and for a compensable rating for hepatitis A and B.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


